                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE

__________________________________________
                                             )
Global Force Entertainment, Inc. and Jeffrey )
Jarrett,                                     )
                                             )
              Plaintiffs,                    )
                                             )
v.                                           )                Case No. 3:18-cv-00749
                                             )
Anthem Sports & Entertainment Corp., and     )
Anthem Wrestling Exhibitions, LLC,           )
                                             )
              Defendants.                    )
__________________________________________)

DEFENDANTS ANTHEM SPORTS AND ANTHEM WRESTLING’S MEMORANDUM
     OF FACT AND LAW IN SUPPORT OF THEIR MOTION TO DISMISS

       Defendants Anthem Sports & Entertainment Corp (“Anthem Sports”)1 and Anthem

Wrestling Exhibitions, LLC (“Anthem Wrestling”) (collectively “Anthem” or “Defendants”)

state the following as their Motion to Dismiss Plaintiffs’ Complaint pursuant to Fed. R. Civ. P.

12(b)(6).

                                            INTRODUCTION

       This action is the aftermath of a failed merger between two wrestling entertainment

companies—Anthem Wrestling and Global Force Entertainment (GFE”). GFE is Plaintiff Jeff

Jarrett’s company, a well-known character in the wrestling industry. Anthem Wrestling and

Jarrett entered into discussions wherein Jarrett’s company would merge into Anthem Wrestling

in exchange for an officer-level position with a large salary, a job for Jarrett’s wife, and an equity



1 Anthem Sports again enters a special appearance to preserve the defense of lack of personal
jurisdiction that it is raising in a second Motion to Dismiss filed contemporaneously with the
instant motion.


                                                  1

    Case 3:18-cv-00749 Document 27 Filed 11/01/18 Page 1 of 16 PageID #: 188
interest in Anthem Wrestling. The plan was to use Jarrett and his extensive experience in the

wrestling business to help grow and differentiate the IMPACT! Wrestling brand that Anthem had

recently acquired. Jarrett would bring to the deal his GLOBAL FORCE WRESTLING and GFW

brands and 16 episodes of wrestling content (the “Amped Content”) that he had produced some

two years earlier but thus far had been unable to monetize. The parties planned to complete and

finalize the Amped Content, add voiceover, and perform the other necessary post-production

work in order to get it in shape to broadcast and sell. In order to carry out these plans, Jeff Jarrett

was made Chief Creative Officer of Anthem Wrestling effective April of 2017 and given

complete authority over its wrestling operations and the content that the company would create,

market, and sell.

       Under Mr. Jarrett’s watch as Chief Creative Officer, the Amped Content was packaged as

five different PPV broadcasts and was marketed with both the GFW and IMPACT! trademarks.

The Amped Content was also packaged as DVDs and sold on-line. Also during Mr. Jarrett’s

tenure as Anthem Wrestling’s Chief Creative Officer, the company decided to use the phrase

“Global Wrestling Network” as a descriptor for an Over-the-Top (“OTT”) application developed

by Anthem Wrestling upon which wrestling content would be marketed.

       As often happens, the parties’ merger plans did not work out as expected. Mr. Jarrett was

terminated near the end of October 2017. The sale and marketing of the Amped Content was not

successful and did not turn a profit. Plaintiffs now bring this action alleging copyright

infringement, violations of the Tennessee Personal Rights Protection Act, numerous trademark-

related claims under the Lanham Act and Tennessee state law, and conversion. All such claims

arise out of the same conduct--Anthem Wrestling’s broadcast and sale of the Amped Content




                                                   2

   Case 3:18-cv-00749 Document 27 Filed 11/01/18 Page 2 of 16 PageID #: 189
using both parties’ trademarks pursuant to the failed merger. Remarkably, Mr. Jarrett is suing

over the very conduct that he oversaw and conducted as an officer of Anthem Wrestling.

          As will be shown below, these facts cannot sustain the causes of action that Plaintiffs

allege here. First, Plaintiffs have not properly alleged their copyright infringement claim because

they have not properly alleged that the Amped Content was registered at the U.S. Copyright

Office before they brought this action. Second, they cannot sustain a claim under the Tennessee

Personal Rights Protection Act because Jeff Jarrett had previously authorized Defendants’ use of

his image and likeness. Third, they cannot sustain claims for copyright or trademark

infringement or any of the other claims arising from Plaintiffs’ allegations that Defendants

misused their trademarks because there was an implied license between these parties for the

conduct which is now the subject of this action. In fact, Mr. Jarrett has publically admitted that

this conduct was licensed in publically available filings at the United States Patent and

Trademark Office involving one of marks he is suing under in this case. And finally, because

Plaintiffs’ federal causes of action should be dismissed for failure to state a claim, this Court

should decline to exercise supplemental jurisdiction over Plaintiffs’ remaining claim for

conversion.

                 FACTS AS ALLEGED IN FIRST AMENDED COMPLAINT2

          In October 2016, Anthem Sports initiated discussions with Plaintiffs in which GFE would

merge into Anthem Sports in exchange for membership and equity in Anthem Sports. First

Amended Complaint (“FAC”) at ¶ 34. Jeff Jarrett entered into an NDA with Anthem Sports

which provided that the parties were going to exchange confidential information in connection

with the consideration of a potential business transaction that they were exploring. Id., Exhibit


2   Defendants accept these facts as true for the purpose of this motion only.


                                                   3

      Case 3:18-cv-00749 Document 27 Filed 11/01/18 Page 3 of 16 PageID #: 190
1.In January of 2017, Anthem Wrestling hired Mr. Jarrett as a consultant. Id. at ¶ 36. Around

that same time period, Mr. Jarrett provided the only set of masters for the 16-one-hour episodes

of GFW Amped content to Defendants. Id. at ¶ 37. In or around May of 2017, Anthem Wrestling

and Mr. Jarrett signed a term sheet (the “Term Sheet”) with an effective date of April 17, 2017,

regarding Mr. Jarrett’s employment as the Chief Creative Officer of Anthem Wrestling and the

merger that the parties were planning. Id. at ¶ 38. The term sheet provided that as Chief Creative

Officer, Jeff Jarrett was responsible for all wrestling operations of the Company and would have

“overall responsibility and full authority” for “ensuring timely and efficient production of

programming to meet the Company’s obligations under its distribution agreements to produce

content for television broadcast and PPV airings, content for the Company’s digital distribution

channels, [and] performance of live events. Id. Exhibit 2 at “Duties.” In other words, Mr. Jarrett

was to be the Anthem Wrestling employee in charge of the content it would sell.

       Plaintiffs provide a copy of a press release in which Anthem Wrestling announced in

June of 2017 that it had reach an agreement with GFE and Jeff Jarrett wherein it would acquire

GFE and that Jarrett would join Anthem Wrestling as a member of its board of managers, equity

owner, and Chief Creative Officer. Id. at ¶ 41. Defendants first produced the GFW Amped

Content as a pay per view (“PPV”) show on July 19, 2017 and promoted a second PPV that was

to air on August 11, 2017, prior to the air date on Fight Network. Id. at ¶ 45-47. Defendants aired

a third PPV of the Amped Content on September 15, 2017, and a fourth PPV containing Amped

Content on October 13, 2017. Id. at ¶ 49-50.

       In October of 2017, Anthem Wrestling launched a new subscription service called

“Global Wrestling Network,” which features wrestling-related content. Id. at ¶ 53. Plaintiffs

assert that “Global Wrestling Network” is abbreviated to GWN and that it is similar to Global



                                                 4

   Case 3:18-cv-00749 Document 27 Filed 11/01/18 Page 4 of 16 PageID #: 191
Force Wrestling and GFW and is used with a green that is similar to one used by GFW. Id. at ¶

55.

         It became clear the merger was not going to work for various reasons and Mr. Jarrett was

terminated as Anthem Wrestling’s Chief Creative Officer at the end of October, 2017. Id. at ¶

42-43.

         A final PPV containing Amped Content aired on December 8, 2017. Id. at ¶ 50. Plaintiffs

allege that Defendants continue to market Amped Content as DVD’s, PPV, premium television,

streaming, and other viewing options on a world-wide scale. Id. at ¶ 51-52. Plaintiff claims that

the promotional video and product packaging for 3 of the 4 GFW Amped PPVs contain Mr.

Jarrett’s image on the cover. Id. at ¶ 58. Plaintiffs also assert that they own federal trademarks for

GLOBAL FORCE WRESTLING and GFW for wrestling-related goods and services and that

Defendants placed these marks on the Amped Content. Id. at ¶ 18-19, 57. Plaintiffs allege that

they did not get paid for the use of the Amped Content Id. at. ¶ 44.

                                           ARGUMENT

I.       STANDARD OF REVIEW

         Plaintiff’s Complaint should be dismissed pursuant to Fed. R. Civ. P. 12(b)(6). A

complaint must be dismissed under Federal Rule of Civil Procedure 12(b)(6) when it fails to

state a claim upon which relief can be granted. Rules 8(a) and 12(b)(6) require that a complaint

articulate a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). To

survive a motion to dismiss pursuant to Rule 12(b)(6), “[f]actual allegations must be enough to

raise a right to relief above the speculative level” and must set forth “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570

(2007). A claim has facial plausibility only “when the plaintiff pleads factual content that allows



                                                  5

      Case 3:18-cv-00749 Document 27 Filed 11/01/18 Page 5 of 16 PageID #: 192
the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft, 556 U.S. at 678.


         A plaintiff’s “obligation to provide the grounds of his entitlement to relief requires more

than labels or conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Twombly, 550 U.S. at 555 (internal quotation marks and citations omitted). “Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.”   Ashcroft, 556 U.S. at 678.      Although the Court must accept as true all factual

allegations made in the Complaint, it “need not accept as a true legal conclusions or unwarranted

factual inferences.” Koffmyer v. Maas, 436 F.3d 684, 689 (6th Cir. 2006). Applying these

standards to the case at bar, Plaintiff’s claims must be dismissed in their entirety.

                                           ARGUMENT

II.      PLAINTIFFS’ CLAIM OF COPYRIGHT INFRINGEMENT SHOULD BE
         DISMISSED BECAUSE PLAINTIFF HAS NOT PROPERLY ALLEGED THE
         REGISTRATION OF ITS COPYRIGHT.

         Plaintiffs allege on July 24, August 21, and October 23, 2015, at the Orleans Arena in Las

Vegas, Nevada, GFE, under the GLOBAL FORCE WRESTLING and GFW trademarks,

produced approximately 16 hours of original wrestling programming to market to television

and/or pay-per-view markets. The collective content was called “GFW AMPED” and featured

completely original content owned solely by GFE. (FAC at ¶ 21.) Plaintiffs go on to allege that

GFE filed applications for federal copyright registration for each of the 16 one-hour Amped

videos. (Comp. at 23.) Plaintiffs did not attach their copyright registrations or even copyright

applications. Plaintiffs did not state the date they obtained federal copyright registration, whether

they paid the requisite fee, or made the requisite deposit copy, or whether they obtained any sort




                                                  6

      Case 3:18-cv-00749 Document 27 Filed 11/01/18 Page 6 of 16 PageID #: 193
of answer from the copyright office. Plaintiffs’ allegations are simply not sufficient to state of

claim of copyright infringement in this district.

       The Copyright Act at 17 U.S.C.A. §411(a) provides that, with certain exceptions, no civil

action for infringement of a copyright in any United States work shall be instituted until

preregistration or registration of the copyright claim has been made “in accordance with this

title.” Some courts have adopted the view that a copyright is not registered until the Copyright

Office actually approves or rejects the application. Other courts have held that the mere receipt

by the Copyright Office of the copyright application deposit and fee is sufficient for purposes of

bringing an infringement action. The first of these interpretations has been dubbed the

“registration approach,” the second the “application approach.” This court, along with other

district courts in this circuit who have addressed this issue, have adopted the registration

approach. Schenck v. Orosz, No. 3:13-cv-0294, 2013 WL5963557, at *7 (M.D. Tenn. Nov. 7,

2013) citing Specific Software, 615 F. Supp. 2d at 716 (“Plainly, Congress intended a scheme in

which, before an entity could sue on a claim of copyright infringement, the Copyright Office

would be entitled to pass, in an essentially non-binding manner, on the vitality of the

copyright.”). See also TeeVee Toons, Inc. v. Overature Records, 501F. Supp. 2d 964, 967-68

(E.D. Mich. 2007); Hawaiian Village Computer Inc. v. Print Mgmt Partners, Inc., 501 F. Supp.

2d 951 (E.D. Mich. 2007); Ripple Junction Design Co. v. Olaes Enters., No. 1:05-CV-43, 2005

WL2206220 at *3 (S.D. Ohio Sept 8, 2005).

       Accordingly, this Court and other courts in this circuit have held that the Plaintiffs must

have registered their copyrights or been refused registration before they can maintain a suit for

copyright infringement. Plaintiffs have not alleged that they have obtained registration or been

refused registration in their Complaint, accordingly these allegations are insufficient to state a



                                                    7

   Case 3:18-cv-00749 Document 27 Filed 11/01/18 Page 7 of 16 PageID #: 194
claim for copyright infringement. Moreover, Plaintiffs have not alleged that they obtained federal

copyright registration prior to instigating this suit. As noted in the Derminer v. Kramer, 386 F.

Supp. 2d 905, ___ (E.D. Mich. 2005), where the plaintiff does not allege a date of filing that

precedes the date of institution of a lawsuit, the allegations are insufficient. Similarly, where the

Plaintiff fails to allege that he included a filing fee with his application, the claim should be

dismissed. See Diaz v. Mandeville, 46 USPQ 2d, 1862, 1997 WL907912 (E.D. Mich. 1997).

Because Plaintiffs’ allegations with regard to registering their copyrights with the U.S. Copyright

Office are wholly insufficient, Plaintiffs’ copyright claims must be dismissed on this basis.

III.      PLAINTIFFS’ ALLEGATIONS OF A VIOLATION OF TENNESSEE PERSONAL
          RIGHTS PROTECTION ACT MUST BE DISMISSED BECAUSE PLAINTIFF
          HAS LICENSED THE USE OF HIS IMAGE AND LIKENESS TO DEFENDANTS

          Plaintiffs’ allegations under the Tennessee Personal Rights Protection Act are based in

assertions that Defendants unlawfully used his image or likeness in the Amped Content that it

sold through various marketing channels. These allegations fail however because in order to

prevail under the Tennessee Personal Rights Protection Act, Plaintiffs must establish that the use

of Jeff Jarrett’s image and likeness were “without his prior consent.” Tenn. Code Ann. 47-25-

1105(a).

          Plaintiffs cannot make the showing that Defendants’ alleged use was unauthorized

because Mr. Jarrett has previously authorized Defendants in writing to use his image and

likeness in video wrestling content as well as authorized the use of his name as a trademark. In

fact, as a matter of public record,3 Defendant Anthem Wrestling4 owns the trademark JEFF




3 This Court is permitted to consider facts that are of public record on a motion to dismiss
without converting it to a motion for summary judgment. Commercial Money Center, Inc. v.
Illinois Union Insurance Co., 508 F.3d 327, 336 (6th Cir.2007).


                                                  8

       Case 3:18-cv-00749 Document 27 Filed 11/01/18 Page 8 of 16 PageID #: 195
JARRETT, Reg. No. 3269268, for “[t]oy action figures and accessories therefore” in

International Class 28 and for “entertainment services, namely wrestling exhibits and

performances by professional wrestler and entertainment, providing wrestling news and

information via a global computer network” in International Class 41. Defendants obtained this

trademark with Mr. Jarrett’s full knowledge and consent. A copy of this trademark is attached to

Defendants’ Motion as Exhibit A. In fact, he granted Defendants his express written consent in

order for Defendants to obtain the trademark in his name. See Exhibit B.

         In light of the fact that Jeff Jarrett has expressly authorized the use of his image and

likeness as a trademark and Defendants own that trademark, he cannot state a claim for

misappropriation of his image and likeness and this claim must be dismissed.

IV.      PLAINTIFFS CANNOT STATE CLAIMS FOR COPYRIGHT INFRINGMENT
         AND ITS VARIOUS TRADEMARK INFRINGEMENT CLAIMS AS A MATTER
         OF LAW BECAUSE PLAINTIFFS LICENSED THE USE OF THE AMPED
         CONTENT AND THEIR TRADEMARKS FOR USE BY ANTHEM WRESTLING.

         Plaintiffs have alleged one claim of copyright infringement (Count I) based on

Defendants’ alleged use and marketing of the Amped Content and numerous claims rooted in the

allegation that Defendants have wrongfully used Plaintiffs’ trademarks on the Amped Content

(Counts III – X).5 None of these claims are sustainable as a matter of law because Defendants

had an implied license for all such conduct about which Plaintiffs now complain.




4 The JEFF JARRETT mark was originally owned by TNA Entertainment and then assigned to
Defendant Anthem Wrestling when Anthem Wrestling acquired that entity. The assignment was properly
recorded at the USPTO and is publically available as a part of the file for the mark. See Exhibit C.

5  The claims that are based on Plaintiffs’ allegations that Defendants have wrongfully used their
trademarks on the Amped Content are Count III, Federal and State Trademark Infringement; Court IV
Trade Name Infringement; Count V, Federal Trademark Counterfeiting in Violation of the Lanham Act;
Count VI, Federal Unfair Competition; Count VII, False Designation of Origin; Count VIII, Unfair
Competition under Tennessee Law; Count IX, Common Law Unjust Enrichment; Count X, Tennessee
Consumer Protection Act Violations.

                                                 9

      Case 3:18-cv-00749 Document 27 Filed 11/01/18 Page 9 of 16 PageID #: 196
       Implied licenses can arise in both the copyright and trademark context. See Johnson v.

Jones, 149 F.3d 494, 501 (6th Cir.1998) and Big Cola Corp. v. World Bottling Co., Ltd., 134

F.2d 718, 721 (6th Cir. 1943). An “implied license” is an unwritten license to use a work that the

court infers from the circumstances and from the conduct between the parties. See Bridgeport

Music, Inc. v. WM Music Corp., 508 F.3d 394, 398–99 (6th Cir.2007). The existence of an

implied license for the use of creative content or trademarks precludes a suit for infringement.

See e.g. Johnson v. Jones, 149 F.3d 494, 500 (6th Cir.1998) and Deere & Co. v. FIMCO Inc.,

239 F. Supp. 3d 964, 1007 (W.D. Ky. 2017) (implied license is affirmative defense to trademark

infringement).

        The key question is whether the facts and circumstances demonstrate that the intellectual

property owner intended that the intellectual property be used in the manner in which it was

used. See e.g. Melanie Howard Music, Inc. v. Warner Bros. Records, Inc., 2009 WL 3784611 at

*6 (M.D. Tenn. Nov.10, 2009) (quoting Johnson, 149 F.3d at 502). The test is an objective one.

L.F.P. IP., Inc. v. Hustler Cincinnati, Inc., No. 1:09CV0913 WOB, 2011 WL 5024356, at *6

(S.D. Ohio Oct. 20, 2011), aff’d sub nom. L.F.P.IP., LLC v. Hustler Cincinnati, Inc., 533 F.

App’x 615 (6th Cir. 2013).

       An implied license for copyrighted material arises where the following three element test

is satisfied: “(1) a person (the licensee) requests the creation of a work, (2) the creator (the

licensor) makes the particular work and delivers it to the licensee who requested it, and (3) the

licensor intends that the licensee-requester copy and distribute it.” Lulirama Ltd., Inc. v. Axcess

Broad. Serv., 128 F.3d 872, 879 (5th Cir.1997) (quoting IAE, Inc. v. Shaver, 74 F.3d 768, 775

(7th Cir.1996)). In other words, where the objective evidence leads to the conclusion that the

copyright owner intended the defendant to use the copyrighted work, the copyright owner should



                                                10

  Case 3:18-cv-00749 Document 27 Filed 11/01/18 Page 10 of 16 PageID #: 197
not later be able to sue for copyright infringement for that use. Mahavisno v. Compendia

Bioscience, Inc., 164 F. Supp. 3d 964, 968–69 (E.D. Mich. 2016). A claim of an implied license

for trademarks requires basically the same analysis—an implied license exists where the conduct

of the parties demonstrates that that is what was intended. Deere & Company v.FIMCO Inc., 239

F.Supp.3d 964, 1007 (W.D. Ky 2017).

       Mahavisno has facts similar to this case.      In Mahavisno, the plaintiff provided the

defendant with source code for software based on the defendant’s promise that it would give him

an ownership interest in its promising startup company, along with a salary and bonus once his

visa was modified. 164 F.Supp. 3d at 969. The defendant failed to give him any of these things

so he sued for copyright infringement for the defendant’s use of his source code. Applying the

three element test, the Mahavisno court concluded that the first element was established because

the Plaintiff did not dispute that defendant asked him for the source code. Id. The second element

was satisfied because the plaintiff delivered the source code in response to the defendant’s

request. Id. The third element was met because the plaintiff testified that he created his

copyrighted software code and delivered it to defendant so that it could use and distribute the

code. Id. Because the three elements of the test were met, the court held that the plaintiff had

granted defendant an implied license, which precluded his infringement claims. Id.

       Moreover, the Mahavisno court went on to hold that the license was irrevocable because

it was supported by consideration—defendant’s promise to give him an ownership interest in the

company. Id.

       In the case at bar, Plaintiffs have alleged that in October of 2016, Anthem Sports initiated

merger discussions with Plaintiffs in which GFE would merge into Anthem Sports in exchange

for membership and equity in Anthem Sports. In January of 2017, Anthem Wrestling hired Mr.



                                                11

  Case 3:18-cv-00749 Document 27 Filed 11/01/18 Page 11 of 16 PageID #: 198
Jarrett as a consultant. While working as a consultant for Anthem Wrestling, Mr. Jarrett provided

it with the only set of masters for the 16-one-hour episodes of the Amped Content. Shortly

thereafter, Jarrett became Chief Creative Officer of Anthem Sports, with responsibility for all

wrestling operations and “overall responsibility and full authority” for the company’s content

and programming of all types. He was to draw a large salary and obtain an equity interest in the

company upon completion of the merger. He alleges that Defendant Anthem Sports then

publically announced that Jarrett would join Anthem Wrestling as a member of its board of

managers, equity owner, and Chief Creative Officer. Under his watch as Chief Creative Officer

in charge of all programming and content, Anthem Sports allegedly produced the GFW Amped

Content as a pay per view (“PPV”) which aired five times--four times while Jarrett was still at

the helm as Chief Creative Officer. Likewise, the use of Plaintiffs’ trademarks on the Amped

Content and the selection and use of the phrase “Global Wrestling Network” was all done on

Jarrett’s watch as the individual with ultimate responsibility for these decisions. Under these

circumstances, there can be no doubt that Jarrett provided the content at the request of Defendant

Anthem Wrestling and that he intended that Anthem Wrestling use and distribute the content,

using Plaintiffs’ trademarks. Moreover, because Plaintiff Jarrett granted this license in exchange

for his salary and the promise of the anticipated merger, it is supported by consideration and is

irrevocable.

       Not only does the objective allegations of Plaintiffs establish that there was an implied

license for Defendants’ alleged conduct, Jarrett has admitted in sworn filings at the United States

Patent and Trademark Office (“USPTO”) that the use of the Amped Content and trademarks

about which he now complains was use by a licensee. When filing the publically available

statement of use (“SOU”) at the USPTO in March of 2018, for the mark GFW, Jarrett swore



                                                12

  Case 3:18-cv-00749 Document 27 Filed 11/01/18 Page 12 of 16 PageID #: 199
under penalty of perjury that Global Force Wrestling or a “related company or licensee”6 used

the mark GFW on DVDs in commerce on August 11, 2017. See Exhibit D to Defendants’

Motion. The filing of this Statement of Use allowed Global Force Wrestling, LLC (a defunct

entity) to obtain the federal registration for this mark. To substantiate his claim that Global Force

Wrestling was entitled to the registration for use on DVDs, Mr. Jarrett filed the following

specimen:




       This is the very same content and very same airing (on August 11, 2017) of it that Mr.

Jarrett claims in this action is copyright and trademark infringement committed by Defendants.

6 Under the Lanham Act, a licensee is known as a “related party” or “related company.” This
does not denote corporate ownership or affiliation, but only that the “related company is a
controlled licensee of the mark.” J. Thomas McCarthy, McCarthy on Trademarks and Unfair
Competition § 18:38 (5th ed. 2017). Two firms have a “related company” relationship in the
trademark sense so long as they form the parties of a valid licensing relationship. Id. at § 18:51.

                                                 13

   Case 3:18-cv-00749 Document 27 Filed 11/01/18 Page 13 of 16 PageID #: 200
See FAC at ¶ 47 and Exhibit 4. Yet, under penalty of perjury, he swore that this very same use

was use that inured to his benefit--in other words--use by a licensee. This SOU is a sworn

admission that Defendant Anthem Wrestling’s alleged use of the Amped Content and GFW

trademarks was as a valid licensee.

        Because Defendants had a valid license for all acts complained of in Counts I, III-X,

those counts should be dismissed for failure to state a claim.

V.      THIS COURT LACKS SUBJECT MATTER JURISDICTON OVER PLAINTIFFS’
        CONVERSION CLAIM.


        As set forth above, Plaintiffs have not stated a claim for copyright infringement because

they have not properly alleged that they registered the Amped Content prior to bringing suit in

this case. Similarly, they have not stated a claim for copyright infringement because Defendants’

alleged use of the Amped Content about which they complain was done pursuant to an

irrevocable license. For this same reason, Counts III through X should be dismissed because

those claims are all based on allegations that Defendants improperly used the marks GFW,

Global Force Wrestling, and Global Wrestling Network on the Amped Content. Because it is

indisputable that Plaintiff Jarrett participated in, authorized, and licensed the use of those marks

by Defendants (as well as authorized the use of his image and likeness) as the employee in

charge of Amped Wrestling’s content and its marketing, all of the trademark-related causes of

action must be dismissed for failure to state a claim. As such, this leaves only Plaintiffs’ state

law claim for conversion.

        After a 12(b)(6) dismissal, there is a strong presumption in favor of dismissing

supplemental claims. Musson Theatrical, Inc. v. Fed. Exp. Corp., 89 F.3d 1244, 1255 (6th Cir.

1996), amended on denial of reh'g, No. 95-5120, 1998 WL 117980 (6th Cir. Jan. 15,

1998)(compiling cases, citations omitted). The presumption that a 12(b)(6) dismissal of the

                                                 14

     Case 3:18-cv-00749 Document 27 Filed 11/01/18 Page 14 of 16 PageID #: 201
touchstone claims precludes the exercise of supplemental jurisdiction over any remaining claims

can be overcome only in unusual circumstances. Id. Defendants assert that there are no unusual

circumstances that would preclude Plaintiffs’ common law conversion claim from being resolved

in state court and respectfully request the dismissal of the remainder of the case on this basis.




                                             CONCLUSION

        For the foregoing reasons, Defendants request that Plaintiffs’ Complaint be dismissed in

its entirety.



        Dated this 1st day of November, 2018.




                                                      Respectfully submitted,

                                                      BASS, BERRY & SIMS PLC


                                              By:     /s/ Paige W. Mills
                                              .       Paige W. Mills (TN #016218)
                                                      150 Third Avenue So, Suite 2800
                                                      Nashville, TN 37201
                                                      (615)742-6200
                                                      pmills@bassberry.com

                                                      Attorneys for Anthem Sports &
                                                      Entertainment Corp. and Anthem Wrestling
                                                      Exhibitions, LLC




                                                 15

   Case 3:18-cv-00749 Document 27 Filed 11/01/18 Page 15 of 16 PageID #: 202
                                  CERTIFICATE OF SERVICE

         I hereby certify that on November 1, 2018, I electronically filed the foregoing document
with the Clerk of the Court by using the CM/ECF system which will send a notice of electronic
filing to the following and/or served the following via U.S. Mail:

Samuel F. Miller
Nicholas R. Valenti
A. Grace Van Dyke James
Miller Legal Partners, PLLC
Fifth Third Center – Suite 2000
424 Church Street
Nashville, TN 37219
MillerLegalPartners.com




                                                    /s/ Paige W. Mills




                                               16

  Case 3:18-cv-00749 Document 27 Filed 11/01/18 Page 16 of 16 PageID #: 203
